        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 1 of 12



Jon M. Moyers, jon@jmoyerslaw.com, WSB # 6-3661
MOYERS LAW P.C.
3936 Avenue B, Suite D
Billings, Montana 59102
(406) 655-4900

Robert A. Krause, krause@spencelawyers.com, WSB # 5-2824
Mel C. Orchard, III, orchard@spencelawyers.com, WSB # 5-2894
Elizabeth A. Richards, richards@spencelaywers.com, WSB # 6-4249
Sarah A. Kellogg, kellogg@spencelaywers.com, WSB # 7-5355
THE SPENCE LAW FIRM, LLC
15 S Jackson Street, P.O. Box 548
Jackson, WY 83001
(307) 733-7290; (307) 733-5248 (fax)

Kathryn Kohn Troldahl, kohnkathryn1@gmail.com, pro hac vice
KOHN LAW, P.A.
P.O. Box 390074
Minneapolis, MN 55439
(612) 597-3899; (888) 519-3472 (fax)

Attorneys for Scott J. Goldstein, Trustee

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING
                                                )
HOMELAND INSURANCE COMPANY OF NEW )
YORK, et. al.,                                  )      Case No. 15-CV-31-J
                        Plaintiff,              )
        vs.                                     )   TRUSTEE’S RESPONSE IN
                                                ) OPPOSITION TO HOMELAND
SCOTT J. GOLDSTEIN, Trustee for the Personal    )  INSURANCE COMPANY OF
Injury Trust of Powell Valley Health Care, Inc. )  NEW YORK’S MOTION TO
                                                )           COMPEL
                        Defendants,             )

       COMES NOW, Scott Goldstein, Trustee for the Personal Injury Trust for Powell Valley

Health Care, Inc. (“Trustee”), and files his Response in Opposition to Homeland Insurance

Company of New York’s (“Homeland”) Motion to Compel, and states as follows:

       Homeland has denied coverage to its insureds, Powell Valley Health Care, Inc.

(“PVHC”), Dr. Jeffrey Hansen, HealthTech Management Services, Inc. (“HealthTech”), and



                                            1
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 2 of 12



William Patten on the basis of its “prior knowledge” exclusion, taking the position that certain

medical malpractice claims against Dr. Jeffrey Hansen, and related negligent hiring, supervision,

and credentialing claims against PVHC, HealthTech, and Mr. Patten (“underlying claims”) are

excluded from coverage because PVHC knew of concerns about Dr. Hansen’s practice before the

inception of the Homeland policies. Recognizing that PVHC did not know of any credible

concerns specific to the underlying claims, Homeland now seeks to compel discovery of PVHC’s

privileged peer review and quality management records so that it can engage in a fishing

expedition for any evidence that PVHC had sufficient knowledge of Dr. Hansen’s deficient care

to the underlying plaintiffs as to make their claims foreseeable prior to August 31, 2013, when

Homeland bound coverage.

        Wyoming law requires hospitals to perform quality management functions and protects

related documents from discovery. In 2013-2014, PVHC had several committees that worked

together to oversee PVHC’s quality management program. The Medical Executive Committee

(“MEC”) was charged with overseeing quality management by: credentialing physicians,

granting privileges, initiating disciplinary proceedings, and reporting on quality improvement

programs. Exh. A, PVHC Medical Staff Bylaws, ¶ 9.11.2. Other committees, such as the

Professional Practice Evaluation Committee (“PPEC”) and Credentialing Committee, reported to

MEC. Id at ¶ ¶ 9.12, 9.13. Any investigation of a physician was overseen by MEC, possibly

with the help of other Medical Staff Committees, such as PPEC. Id at ¶10.4. At the conclusion

of an investigation, MEC was required to inform the Board of Directors of its recommendations

and it was up to the Board to act on any recommendations. Id. at ¶ ¶ 10.5, 10.6.

       To that end, the Trustee provided an eighteen-page privilege log to Homeland, which

includes documents withheld on the basis of the peer review and quality assurance privileges.



                                                2
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 3 of 12



Homeland now seeks to compel these documents, arguing, in part, that the statutory privileges do

not apply to insurance companies. Homeland is not entitled to bypass the privileges afforded by

Wyoming statutes to discover the work of PVHC’s committees leading up to the termination of

Dr. Hansen’s privileges in the fall of 2014. Accordingly, PVHC objects to Homeland’s motion.

                                    LEGAL STANDARDS

       As quoted by Homeland, Wyoming’s peer review privilege is embodied in two different

statutes. Section 35-2-609 extends the privilege to “medical staff committees,” and Section 35-

17-105 applies to a “professional standard review organization.” In effect, the protections

afforded by these two statutes often overlap because the definition of “professional standard

review organization” is “[a] committee of a medical staff in a hospital having the responsibility

of evaluation and improvement of the quality of care rendered in the hospital.” W.S. § 35-17-

101(i)(B); see W.S. 35-2-605 (x) (“‘Hospital medical staff committee’ means any committee

within a hospital . . . which is engaged in supervision, discipline, admission, privileges or control

of members of the hospital's medical staff, evaluation and review of medical care, utilization of

the hospital facilities or professional training.”). Similarly, Wyoming’s quality management

privilege is set forth in Section 35-2-910, which states “[q]uality management information

relating to the evaluation or improvement of the quality of health services is confidential.”

       Hospital records that do not fall within the confines of these privileges may still be

protected from discovery due to privacy concerns. For example, the Wyoming Public Records

Act prohibits the custodian of records of a public hospital from disclosing “[h]ospital records

relating to medical administration, medical staff, personnel, medical care and other medical

information.” See W.S. § 16-4-203(d)(i)-(viii); but see Harston v. Campbell, 913 P.2d 870, 877

(Wyo. 1996) (allowing production of hospital records if, after in camera review, the interest in

the party seeking the records outweighs any privacy interest asserted by the hospital.). Similarly,
                                                 3
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 4 of 12



a hospital may only disclose health care information pursuant to compulsory legal process if a

court first determines that “the party seeking the information has demonstrated that the interest in

access outweighs the patient's privacy interest.” W.S. §§ 35-2-609 - 610.

                                          ANALYSIS

   1. PEER REVIEW & QUALITY MANAGEMENT PRIVILEGES

       Homeland’s motion to compel asks this Court to hold that the statutory peer review and

quality assurance privileges do not apply because: (1) the quality management statute does not

create a privilege; (2) the peer review privilege is inapplicable in an insurance coverage dispute;

(3) the peer review privilege does not apply to communications with hospital staff or personnel;

and (4) PVHC waived the statutory privilege by disclosing certain documents to UMIA during a

confidential mediation. The Trustee will respond to each argument in turn.

       FIRST, Homeland misunderstands the quality management privilege, arguing that the

statute’s “confidentiality” concerns can be addressed with a protective order. Even though the

quality management statute uses the word “confidential” rather than “privilege,” Wyoming

courts interpret the quality management statute as protecting relevant materials from discovery.

For example, in Dorsett v. Roussalis, Judge Waldrip explained that the quality management

privilege should be read similarly to the peer review privilege and “protects from discovery the

internal proceeding related to quality management information, such as documents that detail the

final decision-making process, opinion, perspective, or final decisional results related to quality

management.” No. 83815, 2005 WL 4890805 (Wyo.Dist. Apr. 14, 2005).

       SECOND, Homeland argues that the peer review privilege is inapplicable because the

purpose behind the privilege is not served by applying it in the context of a coverage dispute.

This argument is inconsistent with the plain language of the statutory privilege, which

specifically states that the privilege applies “in any civil action.” W.S. § 35-17-105 (emphasis

                                                 4
         Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 5 of 12



added); see W.S. § 35-2-609 (not limiting the privilege to a specific context). Further, in

Greenwood v. Wierdsma, the Wyoming Supreme Court explained that purpose behind the peer

review privilege was, to promote “free-flowing constructive criticism.” 741 P.2d 1079.

Allowing insurance companies to scour a hospital’s peer review and quality management files to

retroactively justify coverage positions, would have a chilling effect on free-flowing criticism.

       THIRD, Homeland argues that the peer review privilege does not apply to

communications or documents exchanged by “individual hospital staff.” As used in section 35-

2-609, the privileged “data” specifically includes “reports, notes, findings opinions of any

hospital medical staff committee, including its consultants, advisors, and assistants.” W.S.

§ 35-2-605(a)(ii) (emphasis added).        Likewise, the definition of “Hospital medical staff

committee” clearly includes “hospital personnel.” W.S. § 35-2-605(a)(x). Although it is unclear

which documents Homeland is seeking to compel on this basis, the individuals identified on the

Trustee’s privilege log fall fairly squarely in this category.

       For example, Homeland is critical of the Trustee for withholding a communication

between Timothy Seeley and William Patten, which Homeland provided as Exhibit E. William

Patten was the CEO of PVHC at the time of this correspondence. In that capacity, Mr. Patten

also served as an ex officio member of MEC, the medical staff committee charged with

overseeing quality management functions at PVHC. See Exh. A, Bylaws at ¶ 9.11.1. Mr. Seeley

was the Director of Quality Improvement and Risk Management at PVHC. Mr. Seeley was in

charge of “[d]evelop[ing] and maintain[ing] an interdisciplinary continuous quality

improvement program” and providing direct support to the medical staff committees, such as

MEC and PPEC. Exh. B, Risk Manager Job Description (emphasis added).

       In Nalder v. West Park Hospital, the Tenth Circuit considered whether notes taken by the



                                                   5
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 6 of 12



OB nurse manager during a meeting held immediately after the delivery of a severely brain

injured baby were protected from discovery under Section § 35-17-105. 254 F.3d 1168, 1179

(10th Cir. 2001). The court held that the notes were privileged because the nurse was a member

of the hospital’s OB/Peds Committee, which reported to the hospital’s Quality Assurance

Committee. Id. at 1180. As part of that committee, the nurse was responsible for gathering

information about how the hospital’s policies worked and recommending changes. Id. The court

concluded that, although not made in the context of a formal committee meeting, her notes were

privileged because they were “made to assist in preparing a formal report to the OB/Peds

committee to help improve patient care.” Id. Applying the same logic, Homeland’s Exhibit E

falls squarely within the confines of the peer review and quality management privileges because

it is a communication from the staff member in charge of quality management at PVHC to a

member of PVHC’s MEC committee about a serious quality management concern.

       Most of the remaining individuals listed on the Trustee’s privilege log fall even more

squarely within the confines of the privilege because they were members of the MEC or PPEC

committees or the Board of Directors, communicating about committee business.1 To the extent

that Homeland has concerns about communications shared with other individuals,2 the Trustee

would have been happy clarify the role of those individuals in quality assurance process, but

Homeland failed to confer about any such concerns.

1
  As has been disclosed to Homeland, Members of MEC during 2013 and 2014 were: Dr. Robert
L. Chandler, Dr. Valerie Lengfelder, Dr. Michael Tracy, Dr. Kelly Christensen, Cathy Blanchard,
and William Patten (CEO). Exh. C, Answer to ROG 6. Members of the PPEC committee
involved in evaluating Dr. Hansen in 2013-2014 were: Dr. Valerie Lengfelder, Chief of Staff, Dr.
Michael Bohlman, Chairman, Dr. Nathan Rieb, Dr. James EcElvoy, Dr. Sarah Durney, and Janna
Keeler, PA-C. Id. Chairs of the PPEC committee during Dr. Hansen’s employment included:
Betsy Spomer, M.D. (2008, 2009), Robert L. Chandler, M.D. (2010); Lynn Horton, M.D. (2011);
2
   The other individuals listed on the privilege log include: C. Benander, a compliance
professional from HealthTech Management Service, Inc. that PVHC consulted about its peer
review process, and attorneys J. Fitzgerald, J. Oven, and T. Copenhaver.
                                               6
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 7 of 12



       FINALLY, Homeland argues that PVHC somehow waived its statutory privilege by

disclosing some of the withheld documents to UMIA as a part of a confidential mediation. As

this Court knows, in August 2017, PVHC attended a mediation with Homeland, UMIA,

Lexington, and the underlying plaintiffs. Prior to that mediation, PVHC’s bankruptcy counsel

agreed to provide certain documents to UMIA. The motion requesting the mediation specifically

represented to the Court the parties’ agreement that all document exchanged in the context of the

mediation were for purpose of the mediation only and were not to be used in this case:

       Absent further order of a court or written waiver by the disclosing party, no
       communication of any type, whether oral or written, or documents or
       information related in any way to the mediation, may be used by any party
       for any purpose, including impeachment, in any arbitration, judicial,
       administrative or other proceeding, and may not be disclosed to any non-party
       to the mediation. All such communications, documents, and information are
       subject to Fed. R. Evid. 408, Wyoming United States District Court Local Rule
       16.3, and all other applicable settlement privileges arising under applicable law.

Exh. D, In re: Powell Valley Health Care, Inc., No. 16-20326 (Wyo. Bankr., June 27, 2017),

ECF # 580, at ¶ 17 (emphasis added) & ¶ 10 ( “the Debtor retains its right to object to the request

for production of documents, in good faith, on any grounds which would have been available to

the Debtor had this bankruptcy case not been commenced.”). The great majority of the

documents provided to UMIA have now been produced to Homeland in response to its discovery

requests. However, among the documents withheld and listed as privileged, is Homeland’s

Exhibit E, a communication between Mr. Seeley and Mr. Patten, which, as discussed above, falls

under the quality management and peer review privileges.

       The Wyoming mediation statute does not allow the sharing of documents in a mediation

to operate as a waiver of applicable privileges.       To the contrary, the statute states that

communications “otherwise discoverable prior to the mediation,” remain discoverable. W.S. §




                                                7
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 8 of 12



1-43-103 (emphasis added). 3 There would be no need to carve out this exception if the sharing

documents during mediation waived any claims of privilege. But even if the mediation privilege

did not shield these documetns (which it does), the peer review or quality management privilege

statutes do not allow for waiver. In fact, section 35-17-105 is clear, “no person . . . shall be

permitted or required to testify” about the subject of professional standard review organizations.

By contrast, other Wyoming statutes describe how and when privileges may be waived. For

example, an attorney may testify about confidential communications, only when given “express

consent” by the client. W.S. § 1-12-101; see Wyo. R. Prof. Conduct 1.6. (allowing waiver when

the “client gives informed consent.”); Cooper v. State, 2002 WY 78, ¶ 13, 46 P.3d 884, 889

(Wyo. 2002) (holding the language of section 33-38-113 required “express waiver” of the

therapist privilege, and a patient’s implied waiver did not waive the privilege). The peer review

and quality management statutes have no analogous language allowing for waiver. This is likely

because the privilege is intended to protect hospitals, patients, committee members and

physicians. Allowing one group to unilaterally waive the privilege would compromise the

interests of the others and could have a chilling effect on the process.

    2. WYOMING BOARD OF MEDICINE PRIVELEGE

       Homeland next seeks to compel Wyoming Board of Medicine documents, arguing that

privilege is limited to documents in the Board’s possession.               To support this argument,

Homeland creatively cites the statutory language, emphasizing the phrase “not subject to

disclosure by the board.” In fact, the statute makes clear that Wyoming Board of Medicine

documents are also not “subject to discovery in any civil action.” W.S. § 33-26-408 (f) (“The

following documents are . . . not subject to disclosure by the board to any person or entity nor


3
 The statute defines communication broadly to include “any item of information disclosed
during the mediation process through files . . . whether oral or written.” W.S. § 1-43-101(a)(i).
                                                  8
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 9 of 12



are they subject to discovery in any civil . . . action or admissible in any nonboard

proceeding . . . .”) (emphasis added). Likewise, nothing in the statute states that relevant

materials must be only in the Board’s possession. Otherwise, the privilege would be toothless

because some of the listed categories of materials, such as pleadings and correspondence, are by

their very nature shared outside of the Board. See Exh. E, Farnham v. Joubran, No. 96509 (Wyo.

7th J. Dist., Jan. 18, 2016) (“There shall be no discovery of the information provided to the

Wyoming Board of Medicine as it is confidential and privileged . . . .”).

    3. PROPOTIONALITY

       Homeland is also critical of the Trustee’s proportionality objections.              Many of

Homeland’s document requests seek information about concerns raised to PVHC about care

rendered to any of Dr. Hansen’s patients, not just the underlying plaintiffs.4 The Trustee

objected to these requests as not proportional to the needs of the case because information about

care rendered to other patients is completely irrelevant to the insurance exclusions at issue in this

Action and involves the protected health information of individuals not involved in this litigation.

       Homeland’s prior knowledge exclusion only applies when an insured: (1) knows of an

“act, error, omission or Wrongful Act” before the policy’s inception date; (2) the insured can

reasonably foresee that the “act, error, omission or Wrongful Act” will result in a claim; and (3)

the denied claim is in fact “based upon, arising out of, directly or indirectly resulting from, in

consequence of, or in any way involving” the known “act, error, omission, or Wrongful Act.”

ECF # 1-1, Policy Part II, at ECF p.1. Information about care to other patients is irrelevant
4
 See e.g. Request No.8 (seeking “All document related to communications between any current
or former Director of Risk Management . . . and any other person regarding Dr. Hansen);
Request No. 13 (seeking “All documents related to any complaints or concerns made known to
you regarding Dr. Hansen’s abilities and/or competence as a surgeon and/or physician.”);
Request No. 34 (“Produce a copy of Dr. Hansen’s personnel file and any other file pertaining to
Dr. Hansen, including but not limited to, files which include any documentation of peer review,
disciplinary action, and/or termination of his employment.”).
                                                 9
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 10 of 12



because the underlying claims are not “based upon, arising out of, directly or indirectly resulting

from, in consequence of, or in any way involving” the potentially negligent care rendered to

other individuals. If the prior knowledge exclusion applied to claims brought by any patient

based solely on the insured’s pre-policy knowledge of deficient care rendered to a different

patient, Homeland would have the ability to deny coverage to any doctor with a prior claims

history, rending the policy illusory. See Century Surety Co. v. Jim Hipner, LLC, 2016 WY 81, ¶

20, 377 P.3d 784, 792 (Wyo. 2016) (holding that illusory coverage is against public policy).

       In this case, the proportionality analysis also needs to factor in the burden of requiring the

Trustee to produce the protected health information of individuals having nothing to do with this

coverage dispute. Under section 35-2-610, the Court would need to find that Homeland’s

interest in these materials outweighs the privacy interest of the disinterested patients. Its unclear

how the Court could reach that conclusion when PVHC’s knowledge of a possible deficiency in

the care to other patients has no bearing on the relevant insurance exclusions.

   4. SUFFICIENCY OF THE PRIVILEGE LOG

       Finally, Homeland objects to the sufficiency of the Trustee’s privilege log. Homeland

did not confer about this objection, so it is unclear where Homeland would like more detail. The

Court should refuse to consider this issue until the parties have had an opportunity to confer in

good faith. U.S.D.C.L.R. 37.1 (b) (“[T]he Court will not entertain any motions relating to

discovery disputes unless counsel for the moving party has first conferred orally. . . .”).

                                          C ONCLUSION

       For all of these reasons, the Trustee respectfully requests that this Court deny

Homeland’s Motion to Compel.


DATED this 25th day of January, 2019.
                                               _/s/ Robert A. Krause____________

                                                 10
Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 11 of 12



                             Robert A. Krause, WSB # 5-2824
                             Mel C. Orchard, III, WSB # 5-2894
                             Elizabeth A. Richards,WSB # 6-4249
                             Sarah A. Kellogg, WSB # 7-5355
                             THE SPENCE LAW FIRM, LLC
                             15 S Jackson Street, P.O. Box 548
                             Jackson, WY 83001
                             krause@spencelawyers.com,
                             orchard@spencelawyers.com
                             richards@spencelaywers.com
                             kellogg@spencelaywers.com
                             (307) 733-7290
                             (307) 733-5248 (fax)

                             Jon M. Moyers, WSB # 6-3661
                             MOYERS LAW P.C.
                             3936 Avenue B, Suite D
                             Billings, Montana 59102
                             (406) 655-4900
                             jon@jmoyerslaw.com
                             Attorney for the Trustee

                             Kathryn Kohn Troldahl, pro hac vice
                             KOHN LAW, P.A.
                             P.O. Box 390074
                             Minneapolis, MN 55439
                             kohnkathryn1@gmail.com
                             (612) 597-3899; (888) 519-3472 (fax)




                               11
        Case 1:15-cv-00031-ABJ Document 124 Filed 01/25/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of the foregoing, Trustee’s Response in
Opposition to Homeland’s Motion to Compel, upon the individual(s) listed below by the
following means:

Charles Spevacek
Tiffany Brown                                                                  [x] ECF
cspevacek@meagher.com
tbrown@meagher.com
MEAGHER & GEER, PLLP
33 South Sixth Street
Suite 4400
Minneapolis, MN 55402

Judith Studer                                                                  [x] ECF
jstuder@schwartzbon.com
SCHWARTZ BON WALKER & STUDER, LLC
141 South Center Street, Suite 500
Casper, WY 82601

R. Jeff Carlisle                                                               [x] ECF
jcarlisle@lynberg.com
Catherine A. Naltsas
cnaltsas@lynberg.com
Jerome P Doctors
jdoctors@lyndberg.com
LYNBERG & WATKINS, APC
888 South Figueroa Street, 16th Floor
Los Angeles, California 90012

Deborah M. Kellam                                                              [x] ECF
kellamd@hallevans.com
HALL & EVANS, LLC
2015 Central Avenue, Suite C
Cheyenne, WY 82001


Dated this 25th day of January, 2019.

                                             _/s/ Robert A. Krause____________
                                             Attorney for the Trustee




                                                12
